977 F.2d 572
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Richard HENDERSON, Jr., Plaintiff-Appellant,v.E.C. MORRIS, Deputy Director;  Edward W. Murray, Director;Richard A. Young, Regional Manager;  David A.Garraghty, Warden, Defendants-Appellees.
No. 92-6795.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 31, 1992.Decided Sept. 28, 1992.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond, No. CA-91-707;  David G. Lowe, Magistrate Judge.
Richard Henderson, Jr., appellant pro se.
Mark Ralph Davis, Office of the Attorney General of Virginia, Richmond, Va., for appellees.
E.D.Va.
AFFIRMED.
Before SPROUSE and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Richard Henderson appeals from the magistrate judge's order denying relief under 42 U.S.C. § 1983 (1988).*  Our review of the record and the magistrate judge's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the magistrate judge.   Henderson v. Morris, No. CA-91-707 (E.D.Va. July 1, 1992).   We dispense with oral argument because the facts and legal contentions are adequately presented and argument would not aid the decisional process.


2
AFFIRMED.



*
 The parties consented to the jurisdiction of the magistrate judge pursuant to 28 U.S.C. § 636(c)(1)